DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 03/16/2021 has been entered. Claims 23-29, 31-41, 43-53 remain pending in the application. Claims 30 and 42 have been cancelled. 
	Applicant amendments filed 03/16/2021 have overcome all of the 112(b) rejections set forth in the Office Action mailed 12/30/2020. With regards to the drawing objections, Applicant amendments filed 03/16/2021 have not overcome each and every objection set forth in the Office Action mailed 12/30/2020. 
With regards to the drawing objection for Figure 6 missing valves 115A, applicant has amended the specification such that the specification now indicates that valves 115A may be seen in Figure 2. The drawing objection for Figure 6 reference number 115A has been withdrawn. 
With regards to the drawing objection for Figure 6 missing openings 108F, Applicant has stated that paragraph [0111] is not in reference to Figure 6. Rather the openings 108F, which are seen in Figure 4, will be formed similar to the connection 104A of the receiving cavity 104 which is shown in Figure 6. The drawing objection for Figure 6 reference number 108F has been withdrawn. 
Regarding the 112(b) rejection of claims 24-28, each claim has been amended such that they now read “the corresponding opening of each of the storage cavities” and are now dependent on claim 43 which recites “each of the storage cavities comprises a corresponding opening”. The 112(b) rejection regarding claims 24-28 has been withdrawn. 
Regarding the 112(b) rejection of claims 23, 31, 32, 34, 35, and 37, Applicant has further clarified that the “delivery state” is when the cartridge has the reagents stored in their respective cavities along with a conditioned gas to preserve the reagents, where there is no sample in the cartridge. Applicant has also amended claims 23 and 37. The 112(b) rejection regarding claims 23, 31, 32, 34, 35, and 37 has been withdrawn. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both the cavity space and the base of the cavity as seen in Figure 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-27, 29, 32, and 43 are rejected under under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1) and in view of Handique (US-2015/0328638-A1). 
Regarding claim 23, Ritzen teaches a cartridge (cassette 10) for testing a sample, comprising: 
a main body (housing 20) having a plurality of channels and cavities (30, 32, 34, 36, 38) ([0034] and Figures 1-3);
As recited by paragraph [0040] “As shown in FIG. 3, cassette 10 includes multiple channels adapted to interconnect mixing chambers…” 
	and a cover (diaphragm 39) for the channels and cavities (30, 32, 34, 36, 38) ([0034] and Figures 1-3), wherein the cartridge further includes the following features:
	the cartridge (10) comprises one or more storage cavities (30, 32, 34, 36, 38) which are each individually fluidically closed by the cover (39) and/or valves of the cartridge (10), each of which storage cavities (30, 32, 34, 36, 38) contains a reagent ([0038] and Figures 1-3);
However, Ritzen does not teach where the cartridge (10) has a conditioned atmosphere introduced into the fluid system through the main body (20) and sealed in a gas-tight manner 
In the analogous art of microfluidic cartridges that contain reagents, Handique teaches a microfluidic cartridge with a network for processing a sample. 
Specifically, Handique teaches pressurizing a biological sample in a microfluidic cartridge by injecting the sample with a volume of air ([0081]). As seen in Figure 35, a syringe (822) and filter (818) is used to pressurize microfluidic cartridge (812) with air ([0401]). Claim 23 is not specific as to how the conditioned atmosphere is conditioned with regards to either composition, humidity, or pressure, therefore the addition of air as taught by Handique meets the limitations. It would have been obvious to one skilled in the art to modify the cartridge of Ritzen to use the syringe (822) taught by Handique to introduce air into the cartridge (10) from the openings (40, 42, 44, 46, 48) on the bottom of the cartridge (10) to pressurize the cartridge (10) for the benefit of creating sufficient gas pressure to move liquid within the channels of the cartridge ([0243] of Handique). 
Regarding claim 24, the combination above teaches the cartridge (10) according to claim 43. Ritzen further teaches wherein the corresponding opening (40, 42, 44, 46, 48) of each of the storage cavities is arranged in the base of the respective storage cavities (30, 32, 34, 36, 38) (see paragraph [0038] and Figure 2). 
Regarding claim 25, the combination above teaches the cartridge (10) according to claim 43. Ritzen further teaches wherein the corresponding opening (40, 42, 44, 46, 48) of each of the storage cavities is arranged on the side of the cartridge (10) or main body (20) remote from the cover (39) (see paragraph [0038] and Figure 2). It is understood that if the openings 
Regarding claim 26, the combination above teaches the cartridge (10) according to claim 43. Ritzen teaches as stated in paragraph [0038] that the bottom openings (40, 42, 44, 46, 48) are sealed with another diaphragm. As it is understood, the upper diaphragm (39) is heat welded to the upper panel (22) ([0035]), as such it is understood that the lower diaphragm will be attached in the same way. All openings of the cartridge (10) are sealed in an irreversible process, whether the cavities sealed by the diaphragm (39) on the upper panel (22) or the diaphragm sealing the bottom openings.
Regarding claim 27, the combination above teaches the cartridge (10) according to claim 43. Paragraph [0035] of Ritzen states the diaphragm is heat welded to the upper panel (22), and it is understood that heat welding is an irreversible process. 
Regarding claim 29, the combination above teaches the cartridge (10) according to claim 23. Ritzen further teaches as recited by paragraph [0035] “When diaphragm 39 is sealed on the upper panel, the diaphragm is heat welded onto the boarders to ensure sealing of the chambers.” Upper panel is reference number 22 ([0034]), and as seen in Figure 1 the upper panel (22) is a front surface, as well as a flat side of the cartridge (10).
Regarding claim 32, the combination above teaches the cartridge (10) according to claim 23. Ritzen further teaches that each chamber is filled with either a blood diluent, a lysing reagent, or a cleaning solution ([0036]). It is understood that these reagents are required for the intended test for the cartridge, which is a hematology analysis ([0037]). 
Regarding claim 43, the combination above teaches the cartridge (10) according to claim 23. Ritzen further teaches wherein each of the storage cavities (30, 32, 34, 36, 38) comprises a corresponding opening (40, 42, 44, 46, 48) in the main body (20) for introducing the respective reagent, the openings (40, 42, 44, 46, 48) being closed after introducing the respective reagent. As recited by paragraph [0038], “After filling, all bottom openings are sealed with another diaphragm.” 

Claims 28, 35, 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1) and Handique (US-2015/0328638-A1) as applied to claims 23 and 43 above, and further in view of Glezer (US-2014/0378341-A1). 
Regarding claim 28, Ritzen and Handique teach the cartridge (10) according to claim 43. The combination does not teach wherein the corresponding opening of each of the storage cavities comprises an integrated vent for venting the storage cavity when a liquid reagent is received. 
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves. 
Specifically, Glezer teaches where the sample introduction port can also act as a vent port ([0182]). It would have been obvious to one skilled in the art to replace the bottom openings (40, 42, 44, 46, 48) of Ritzen with the sample introduction ports of Glezer for the benefit of venting air as the reagent is added into the chambers (30, 32, 34, 36, 38) in the 
Regarding claims 35 and 36, the combination of Ritzen and Handique teach the cartridge (10) according to claim 23. Ritzen nor Handique teach a receiving cavity for receiving the sample, and wherein in the delivery state the receiving cavity is fluidically separated from the fluid system nor that the receiving cavity is fluidically separated from the fluid system by openable valves. 
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves.
Specifically, Glezer teaches a sample chamber (920) which is for receiving a sample to be analyzed in the cartridge ([0225] and Figure 9). Further, Glezer states that the fluidic network can have valves, such as mechanical valves, electrokinetic flow valves, and valves that are based on differential heating for controlling the flow of fluid through the cartridge ([0221]). Regarding claim 36, it is understood that these valves are openable and that one skilled in the art can readily place the valves along desired locations to control fluid flow, for instance placing the valve in the fluid channel leading away from the sample chamber such that the sample chamber is sealed from the rest of the cartridge until the valve is opened. Therefore it would have been obvious to one skilled in the art to modify the cartridge of Ritzen and Handique to add the sample chamber (920) and the openable valves of Glezer for the benefit of controlling the flow of fluid through the cartridge ([0221] of Glezer).
Regarding claim 44, the combination of Ritzen and Handique teach the cartridge according to claim 23. The combination does not teach wherein the cartridge comprises a receiving cavity for receiving the sample, the receiving cavity being fluidically separated from the system by valves. 
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves.
Specifically, Glezer teaches a sample chamber (920) which is for receiving a sample to be analyzed in the cartridge ([0225] and Figure 9). Further, Glezer states that the fluidic network can have valves, such as mechanical valves, electrokinetic flow valves, and valves that are based on differential heating for controlling the flow of fluid through the cartridge ([0221]). It is understood that these valves are openable and that one skilled in the art can readily place the valves along desired locations to control fluid flow, for instance placing the valve in the fluid channel leading away from the sample chamber such that the sample chamber is sealed from the rest of the cartridge until the valve is opened. Therefore it would have been obvious to one skilled in the art to modify the cartridge of Ritzen and Handique to add the sample chamber (920) and the openable valves of Glezer for the benefit of controlling the flow of fluid through the cartridge ([0221] of Glezer).

Claims 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1) and Handique (US-2015/0328638-A1) as applied to claims 23 and 32 above, and in further view of Battrell 2013 (US-2013/0130262-A1). 
Regarding claim 31, the combination of Ritzen and Handique teach the cartridge (10) according to claim 23, where the cartridge (10) has a main body (20) with channels and cavities (30, 32, 34, 36, 38), a cover (39), and when the cartridge (10) is sealed with the cover (39), a gas is introduced to pressurize the cartridge. Ritzen and Handique do not teach a dried reagent. 
In the analogous art of microfluidic cartridges, Battrell 2013 teaches a microfluidic cartridge with reagents for performing an assay. 
Specifically, Battrell 2013 teaches a variety of dried reagents that can be placed within the chambers of a microfluidic device that are needed for the conduct of an assay ([0009]). It is understood that the injected air taught by Handique can be reasonably injected into any of the bottom openings on the cartridge of Ritzen, further that the dried reagents of Battrell 2013 could be placed in any of the chambers of Ritzen such that the air would contact the dry reagent. It would have been obvious to one skilled in the art to modify the cartridge taught by Ritzen and Handique to incorporate a dry reagent taught by Battrell 2013 for the benefit of spotting or printing the dry reagents on the cartridge during manufacture ([0041] of Battrell 2013). 
Regarding claim 33, Ritzen and Handique teach the cartridge (10) according to claim 32. Ritzen does teach a cartridge with the necessary reagents to carry out a desired assay, but is not specific to include a buffer and a solvent reagent. 
In the analogous art of microfluidic cartridges, Battrell 2013 teaches a microfluidic cartridge with reagents for performing an assay. 
Specifically, Battrell 2013 teaches a liquid center that can hold a liquid reactant, a buffer, a rehydrating fluid, a solvent, or a diluent ([0031]). It would have been obvious to one .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1) and Handique (US-2015/0328638-A1) as applied to claim 23 above, and further in view of Lin (US-2013/0142709-A1). 
Regarding claim 34, the combination of Ritzen and Handique teach the cartridge (10) according to claim 23, where the cartridge (10) has a main body (20) with channels and cavities (30, 32, 34, 36, 38), a cover (39), and when the cartridge (10) is sealed with the cover (39), a gas is introduced to pressurize the cartridge. Ritzen nor Handique teach the cartridge further comprises a sensor apparatus for electrochemically detecting or for chemically bonding an analyte of the sample, the sensor apparatus being fluidically connected to the fluid system in the delivery state and being exposed to the conditioned atmosphere.
In the analogous art of assay cartridges, Lin teaches a removable assay cartridge with fluid paths and electrochemical sensors ([0005]).
Specifically, Lin teaches that electrochemical sensors can be developed to accurately detect analytes in blood ([0002]). Further, Lin teaches a cartridge (20) with a fluid channel (32) fluidly connected to the testing portion (42), the testing portion (42) having a plurality of electrochemical sensors (40) to test the fluid sample (39) ([0090] and Figures 7-9). It is . 

Claims 37, 39, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1) and in further view of Battrell 2013 (US-2013/0130262-A1) and Handique (US-2015/0328638-A1). 
Regarding claim 37, Ritzen teaches a method for producing a cartridge (10) for testing a sample, comprising: 
	applying a cover (39) to a front (22) of a main body of the cartridge, which main body is comprised of a fluid system having a plurality of channels and cavities, to close the channels and cavities (30, 32, 34, 36, 38); and
It is understood that the cover 39 fluidically closes the fluid system of the cartridge to the outside. 
However, Ritzen does not teach in a delivery state in which the fluid system contains one or more dry reagents or a sensor apparatus for chemically bonding at least one analyte of the sample, a conditioned atmosphere being introduced into the fluid system through an 
In the analogous art of microfluidic cartridges, Battrell 2013 teaches a microfluidic cartridge with reagents for performing an assay. 
Specifically, Battrell 2013 teaches a variety of dried reagents that can be placed within the chambers of a microfluidic device that are needed for the conduct of an assay ([0009]). It would have been obvious to one skilled in the art to modify the cartridge (10) of Ritzen to include the dried reagents of Battrell 2013 for the benefit of the dry reagents being spotted or printed on the cartridge during manufacture ([0041] of Battrell 2013). Battrell 2013 nor Ritzen teach a conditioned atmosphere. 
In the analogous art of microfluidic cartridges that contain reagents, Handique teaches a microfluidic cartridge with a network for processing a sample. 
Specifically, Handique teaches pressurizing a biological sample in a microfluidic cartridge by injecting the sample with a volume of air ([0081]). As seen in Figure 35, a syringe (822) and filter (818) is used to pressurize microfluidic cartridge (812) with air. Claim 37 is not specific as to how the conditioned atmosphere is conditioned with regards to either composition, humidity, or pressure, therefore the addition of air as taught by Handique meets the limitations. It would have been obvious to one skilled in the art to modify the cartridge of Ritzen and Battrell 2013 to include injecting the microfluidic cartridge with air as taught by Handique for the benefit of creating a sufficient pressure for moving fluid within the cartridge ([0243] of Handique). 
Regarding claim 39, the combination above teaches the method according to claim 37. It is understood that when creating the cartridge (10) of Ritzen, that the main body (20) would be produced as to have the opening (40, 42, 44, 46, 48). 
Regarding claim 40, the combination above teaches the method according to claim 37 as stated above. Ritzen further teaches as stated in paragraph [0038] that the bottom openings (40, 42, 44, 46, 48) are sealed with another diaphragm. As it is understood, the diaphragm (39) is heat welded to the upper panel (22) ([0035]), as such it is interpreted that the lower diaphragm will be attached in the same way once the liquid reagent has been added, and that heat welding is an irreversible process.  
Regarding claim 45, the combination above teaches the method according to claim 37. Ritzen further teaches the step of filling a cavity that is fluidically closed from the fluid system with liquid reagent through an opening in a back of the main body, and subsequently closing the opening. 
As recited by paragraph [0038] “As shown in FIG. 2, each of the chambers also has a bottom opening at the bottom of the chamber, i.e., openings 40, 42, 44, 46, and 48. In manufacturing cassette 10, diaphragm 39 is sealed on to upper panel 22 first, and then the diluent and lysing reagent are filled into chambers 32 and 34 through opening 42 and 44, and the cleaning solution is filled into chamber 38 through opening 48. After filling, all bottom openings are sealed with another diaphragm.”
As recited by paragraph [0060], “Before cassette 10 is engaged with the blood analyzer, the blood diluent pre-filled in mixing chamber 32 is retained in chamber 32 and segment 62a of  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1), Battrell 2013(US-2013/0130262-A1), and Handique (US-2015/0328638-A1) as applied to claim 37 above, and further in view of Glezer (US-2014/0378341-A1). 
Regarding claim 38, the combination above teaches the method according to claim 37 as stated above. The combination does not teach wherein the main body is produced or injection-molded from plastics material nor where the main body is produced as to have the opening. 
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves.
Specifically, Glezer teaches as recited by paragraph [0174] “The design guidelines for each component can be dependent upon one or more factors such as, e.g., cartridge body design (i.e., single-piece body, multiple piece body, modular body, single read chamber, multiple read chamber, and the like), manufacturing process (e.g., injection molding, blow molding, hot stamping, casting, machining, etc.) , materials (e.g., acrylic, PVDF, PET, polystyrene, polypropylene and the like) …” 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the cartridge (10) of reference Ritzen with the method of injection molding of reference Glezer, since the result would have been predictable. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1), Battrell 2013 (US-2013/0130262-A1), and Handique (US-2015/0328638-A1) as applied to claim 37 above, and further in view of Meinhart (US-2013/0244337-A1).
Regarding claim 41, the combination of Ritzen, Battrell 2013, and Handique teach a conditioned atmosphere that is introduced through an opening in the base of the cartridge, where the cartridge is then sealed afterwards. Ritzen, Battrell 2013, and Handique do not teach  prior to closing the fluid system, the fluid system is first evacuated through an opening in the base of a cavity. 
In the analogous art of cartridges for analyzing analytes in a gas or liquid, Meinhart teaches a cartridge for detecting an ambient gas or analyte in a liquid or gas sample. 
Specifically, Meinhart teaches an ampoule and a method for preparing the ampoule. The method includes applying a vacuum, purging with an inert gas, and repeating those steps .

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1), Battrell 2013(US-2013/0130262-A1), and Handique (US-2015/0328638-A1) as applied to claim 37 above, and in further view of Roser (WO-2015/001070-A1).
Regarding claim 46, the combination above does not teach the step of inserting a carrier element carrying a dry reagent into an opening in a back of the main body, thereby closing the opening. 
In the analogous art of microfluidic flow cells, Roser teaches a carrier element with a dry substance on it. 
Specifically, Roser teaches a carrier element that is detachably and/or permanently connected to a flow cell with the cavity closed ([0009]). As seen in Figure 2, a dry reagent 5 is applied to a carrier 8, which is then introduced into a flow cell ([0027]). It would have been obvious to one skilled in the art to modify the method of Ritzen, Battrell 2013, and Handique such that the opening of the cavities of Ritzen are closed by the carrier element of Roser for the benefit of forming the dry substance separately from the rest of the flow cell and introducing the dry substance in a final assembly step ([0006] of Roser).

Claims 47-49, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1) in view of Battrell 2013(US-2013/0130262-A1) and Glezer (US-2014/0378341-A1).
Regarding claim 47, Ritzen teaches a cartridge (10) for testing a sample, comprising:
a main body (20) having a plurality of channels, one or more storage cavities, a PCR reaction cavity and a mixing cavity (30, 32, 34, 36, 38);
As recited by paragraph [0040] “As shown in FIG. 3, cassette 10 includes multiple channels adapted to interconnect mixing chambers…” 
a cover (39) for the channels, the one or more storage cavities, the PCR reaction cavity and the mixing cavity (30, 32, 34, 36, 38),
wherein the channels together with the PCR reaction cavity and the mixing cavity form a closed fluid system,
As it is understood, as the cartridge of Ritzen is sealed with the cover, the cartridge will be a closed fluid system. 
wherein each of the one or more storage cavities (30, 32, 34, 36, 38) contains a liquid reagent and comprises a corresponding opening (40, 42, 44, 46, 48) in the main body (20) for introducing the respective liquid reagent, the corresponding opening (40, 42, 44, 46, 48) having been closed after each cavity (30, 32, 34, 36, 38) has received the liquid reagent, and
As recited by paragraph [0038] “As shown in FIG. 2, each of the chambers also has a bottom opening at the bottom of the chamber, i.e., openings 40, 42, 44, 46, and 48. In manufacturing cassette 10, diaphragm 39 is sealed on to upper panel 22 first, and then the 
Ritzen does not teach valves nor dry reagents disposed in the cavities. 
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves.
Specifically, Glezer states that the fluidic network can have valves, such as mechanical valves, electrokinetic flow valves, and valves that are based on differential heating for controlling the flow of fluid through the cartridge ([0221]). It is understood that these valves are openable and that one skilled in the art can readily place the valves along desired locations to control fluid flow, for instance placing the valve in the fluid channel leading away from the sample chamber such that the sample chamber is sealed from the rest of the cartridge until the valve is opened. Therefore it would have been obvious to one skilled in the art to modify the cartridge of Ritzen to add the openable valves of Glezer for the benefit of controlling the flow of fluid through the cartridge ([0221] of Glezer). 
The combination of Ritzen and Glezer do not teach where the closed fluid system comprises dry reagents disposed in at least one of the PCR reaction cavity or the mixing cavity. 
In the analogous art of microfluidic cartridges, Battrell 2013 teaches a microfluidic cartridge with reagents for performing an assay. 
Specifically, Battrell 2013 teaches a variety of dried reagents that can be placed within the chambers of a microfluidic device that are needed for the conduct of an assay ([0009]). It is 
As it is understood, Ritzen teaches where chambers 32, 34, and 38 are filled with liquid reagents ([0035] of Ritzen). Battrell 2013 teaches where chambers may be placed within the chamber of a microfluidic device ([0009] of Battrell 2013). It is understood, that as there are separate chambers 32, 34, and 38 filled with a liquid reagent as seen in Ritzen, that one skilled in the art may substitute the liquid reagent in, for example, chamber 34 and replace it with a dry reagent as taught by Battrell 2013. As such there may be both liquid and dry reagents in the cartridge. 
Regarding claims 48 and 49, the combination above teaches the cartridge according to claim 47. The combination does not teach wherein the cartridge comprises a receiving cavity for receiving the sample, the receiving cavity being fluidically separated from the fluid system by valves, nor that the liquid reagents, the dry reagents, and the sample are mixable by opening the valves to fluidically connect the receiving cavity and the one or more storage cavities to the fluid system.
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves.

Regarding claim 53, the combination above teaches cartridge according to claim 47. Glezer further teaches a pump apparatus, the pump apparatus being integrated into the fluid system. As stated by paragraph [0419], pressure pumps P1 and P2 can be activated to force liquids to move along a channel, where they can mix and be placed in a chamber. It would have been obvious to one skilled in the art to include the pumps of Glezer for the benefit of moving and mixing fluids within the cartridge ([0418] of Glezer). 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1), Battrell 2013(US-2013/0130262-A1), and Glezer (US-2014/0378341-A1) as applied to claim 47 above, and in further view of Roser (WO-2015/001070-A1). 
Regarding claim 50, the combination above does not teach wherein the dry reagents are carried by carrier elements which are sealingly inserted into respective openings in the back of at least one of the PCR reaction cavity or the mixing cavity.
In the analogous art of microfluidic flow cells, Roser teaches a carrier element with a dry substance on it. 
Specifically, Roser teaches a carrier element that is detachably and/or permanently connected to a flow cell with the cavity closed ([0009]). As seen in Figure 2, a dry reagent 5 is applied to a carrier 8, which is then introduced into a flow cell ([0027]). It would have been obvious to one skilled in the art to modify the cartridge of Ritzen, Battrell 2013, and Glezer such that the opening of the cavities of Ritzen are closed by the carrier element of Roser for the benefit of forming the dry substance separately from the rest of the flow cell and introducing the dry substance in a final assembly step ([0006] of Roser).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1), Glezer (US-2014/0378341-A1), and Battrell 2013 (US-2013/0130262-A1), as applied to claim 47 above and in further view of Handique (US-2015/0328638-A1). 
Regarding claim 51, the combination above does not teach wherein the closed fluid system comprises a conditioned atmosphere, the dry reagents being exposed to the conditioned atmosphere in the fluid system, wherein the conditioned atmosphere is conditioned with regard to at least one of composition, humidity and/or pressure.
In the analogous art of microfluidic cartridges that contain reagents, Handique teaches a microfluidic cartridge with a network for processing a sample. 
. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzen (US-2010/0120083-A1), Glezer (US-2014/0378341-A1), and Battrell 2013 (US-2013/0130262-A1) as applied to claim 47 above, and further in view of Lin (US-2013/0142709-A1). 
Regarding claim 52, the combination above does not teach wherein the cartridge further comprises a sensor apparatus for electrochemically detecting or for chemically bonding an analyte of the sample, the sensor apparatus being integrated into the closed fluid system.
In the analogous art of assay cartridges, Lin teaches a removable assay cartridge with fluid paths and electrochemical sensors ([0005]).
. 

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument beginning on page 10 of 12, Handique teaches where a microfluidic cartridge can be pressurized using a syringe and filter with added air ([0401]). As stated by paragraph [0400], additional air can be added to the cartridge such that it is pressurized, and paragraph [0401] states that the cartridge is received in a receiving bay. It is understood that the cartridge is placed in the receiving bay after the additional air has been added, where the additional air is introduced such that the cartridge has enough pressure to .  
In response to applicant's argument that the air of Handique is not a conditioned atmosphere suitable for reagent storage, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further it is understood that as the air of Handique is being pushed through the filter, the air will be conditioned with regards to composition. 
Regarding Applicant’s argument beginning on page 11 of 12, it is understood that the argument is directed to claim 42, which in the Office Action mailed 12/30/2020 utilized reference Battrell (US-2012/0156750-A1). It is understood that this argument is not applicable, as claim 42 has been cancelled. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798